Citation Nr: 1335527	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  12-29 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral foot condition, to include cold injury residuals and sores of the left foot.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for sores of the right foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant, G.G.



ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from March 1951 to June 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In September 2013, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

At the September 2013 hearing, the appellant stated that he had lung problems and that he had lung problems in service.  See Board Hearing Transcript (Tr.) at p. 8.  The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of pneumonia has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The reopened issue of entitlement to service connection for service connection for a bilateral foot condition, to include cold injury residuals and sores of the left foot, and the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for sores of the right foot are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 1951 rating decision denied the appellant's claim of entitlement to service connection for sores of the feet; no appeal was taken from that determination.  

2.  A July 2003 rating decision denied the appellant's claim of entitlement to service connection for cold injury residuals of the bilateral feet; no appeal was taken from that determination.   

3.  Evidence submitted subsequent to the September 1951 rating decision, in regard to the appellant's left foot sores, and the July 2003 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1951 rating decision is final as to the claim of entitlement to service connection for bilateral sores of the feet.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  

2.  The July 2003 rating decision is final as to the claim of entitlement to service connection for cold injury residuals of the bilateral feet.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  

3.  New and material evidence has been received since the September 1951 and July 2003 rating decisions to reopen the claim of entitlement to service connection for a bilateral foot disability, to include sores of the left foot and cold injury residuals.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Notice and Assistance

As to the petition to reopen the previously disallowed claim for service connection, his petition has been granted, as discussed below.  As such, the Board finds that any error related to the Veterans Claims Assistance Action (VCAA) on that petition to reopen is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Accordingly, the Board may proceed with a decision on the appellant's petition to reopen.  

II.  New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.  

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.


III.  Analysis

The appellant has filed a claim to reopen his claim for a bilateral foot disability.  For the reasons that follow, the Board finds that reopening is warranted in regard to the appellant's claims for cold injury residuals of the bilateral feet and sores of the left foot.

In a September 1951 rating decision, the RO found that service connection was not warranted for flat feet and sores on feet.  The RO stated that an examination made prior to service in January 1951 showed pes planus, third degrees, N.S., callous, right foot, symptomatic.  The RO found that the foot condition originated in 1948 and stated that, "Considering short period of service and fact that foot condition . . . pre-existed service, aggravation is not shown."  The appellant did not appeal the rating decision.  Thus, it became final.

In a July 2003 rating decision, the RO denied the appellant's claim for service connection for cold injury residuals of the bilateral feet.  The RO found that the service medical records are silent for any complaints, findings, treatment or diagnosis of cold injury to the bilateral feet and none of the other evidence available for review offers any nexus between any currently diagnosed bilateral foot condition and any disease or event that occurred during service.  The appellant did not appeal the decision.  Thus, it became final.

In January 2012, the appellant filed a claim to reopen his claim for a bilateral foot condition.  The claim noted that the claim was for an injury to the feet and cold exposure, not a flat foot condition.  At the September 2013 Board hearing, the appellant discussed a cold injury and callosities, indicating he was claiming service connection for a bilateral foot disorder.  See Tr. at p. 10-11.

At the time of the last final rating decisions on the issue of entitlement to service connection for foot sores in September 1951, the evidence of record included the appellant's service treatment records.  At the time of the last final rating decision denying the appellant's claim for service connection for cold injury residuals of the bilateral feet, the evidence of record included the appellant's service treatment records, VA treatment records, and statements from the appellant. 
 
A January 1951 pre-induction examination report reflects that the appellant had pes planus and a callous right foot, symptomatic.  No callosities were noted in the left foot.

A June 1951 Disposition Board Proceedings record noted that the appellant had callosities, bilateral, painful, plantar on weight bearing areas, secondary to weak, painful flat feet of 3 years duration.  The callosities were "painful, intermittently incapacitating and not easily remediable, thus preventing soldier from performing either full or modified duties."  Thus, the appellant was discharged from military service for not meeting the minimum standard requirements for induction or enlistment.

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.

When the presumption of soundness attaches to a claim but there is a question of preexisting disability, VA has the burden of establishing by clear and unmistakable evidence (1) that a disability preexisted service and (2) that there was no aggravation during service.  Wagner v. Principi, 370 F. 3d 1089, 1096 (2004).

A preexisting injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

However, aggravation of a preexisting injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

As a callous right foot was noted on the appellant's January 1951 pre-induction examination report, the Board finds that the condition preexisted service.   However, as callosities of the left foot were not noted, the appellant's left feet are presumed to have been sound on entry.

Since the last final rating decisions on the appellant's foot disorder claims, a September 2012 letter from V.B.W., M.D., has also been associated with the claims file.  In the letter, Dr. V.B.W. stated that the appellant had been a patient of his and "we have discussed his continuous pain as well as the progression of the pain since his days dating back to the military."  He noted that the appellant had been diagnosed with arthritis of the feet and that the appellant had reported he had a cold injury to the soles of his feet in service.  Dr. V.B.W. further stated that "[I]t is my opinion after review of his records from the US Army and after review of his medical history that he has had this pain and problem dating back to 1951."  The September 2012 letter is new, as it was not previously associated with the claims file.  The Board finds that the letter is also material, as Dr. V.B.W. opined that the appellant has had his foot problems since his service in 1951, which indicates that there may be a nexus between service and his current foot problems.  As the letter relates to a previously unproven element of the claim, whether there is a nexus between the appellant's foot problems and service, the letter is new and material. 

A July 2012 private treatment record from Dr. V.B.W. noted that the appellant complained of occasional sores on his feet and on examination he had calluses of the bilateral feet.  The record is new and indicates that the appellant has calluses of the bilateral feet.  Thus, it is material, as it indicates the appellant has a current bilateral foot disability.

As noted above, 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.  As the September 2012 letter indicates that the appellant's foot problems are related to service, the Board finds that the appellant's claim for entitlement to service connection for a bilateral foot condition, to include cold injury residuals, bilateral feet, and sores of the left foot, is warranted.  

In regard to the appellant's claim to reopen the claim for sores of the right foot, which was denied in September 1951, the Board finds that the September 2012 letter from Dr. V.B.W. does not support reopening.  As the appellant's calluses of the right foot were noted on his pre-induction examination report, he is not presumed to have been sound on entry in regard to his right foot sores.  There is no new and material evidence of record indicating that the appellant's right foot sores were permanently aggravated by service.  However, as discussed below, the claim must be remanded for additional evidence.   


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a bilateral foot condition, to include cold injury residuals, bilateral feet, and sores of the left foot is reopened.


REMAND

The Board finds that the claims must be remanded for additional development.  At the September 2013 Board hearing, the appellant stated that he went to the Little Rock Foot Clinic the day before and requested that VA obtain the records.  See Board Hearing Transcript (Tr.) at p. 9.  As the record is relevant to the appellant's reopen claim for a bilateral foot disorder and his claim to reopen his claim for right foot sores, the claims must be remanded to obtain the records.

The Board also finds that the appellant should be afforded a VA examination.  VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence reflects that the appellant has a current bilateral foot disability, the appellant's service treatment records indicate he had foot problems in service, and the September 2012 statement from V.B.W. reflects that the appellant's foot disability may be related to service.  As there is insufficient competent evidence of record for VA to make a decision, a VA examination is necessary.  

At the Board hearing, the appellant stated that he first visited the hospital in servie in April for pneumonia.  The service treatment records in the claims file document the appellant's hospitalization in May 1951, but do not appear to include records from a hospitalization in April 1951.  Thus, an attempt should be made to obtain these records.

Finally, in his January 2012 VCAA Notice Response, the appellant stated that he used a foot doctor at a VA Hospital.  The VA treatment records in the file, including the appellant's virtual VA file, only date to September 2012.  Further, records from February 2009 to February 2012 are not in the claims file.  Consequently, the Board requests the appellant's complete VA treatment records, including records from February 2009 to February 2012 and from September 2012.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  After obtaining any necessary consent from the appellant, request the appellant's private treatment records from the Little Rock Foot Clinic, including from September 2013.  If no records are received, the claims folder must indicate this fact.

2.  Obtain the appellant's complete service treatment records, including a hospitalization in April 1951 at Camp Chaffee.  If no records are available, the claims folder must indicate this fact.

3.  Obtain all of the appellant's VA treatment records, including records from February 2009 to February 2012 and from September 2012 present.  If no records are available, the claims folder must indicate this fact.

4.  After completion of the above, schedule the appellant for a VA examination to determine the following;

(i)  Identify all foot disabilities, to include cold injury residuals, calluses and sores.

(ii)  Provide an opinion as to whether it is at least as likely as not (50 percent probability) that any diagnosed foot disabilities are related to service.

(iii)  If the appellant has right foot callosities, provide an opinion as to whether the appellant's callosities were permanently aggravated by active service.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

5.  Thereafter, readjudicate the issues on appeal of (1) entitlement to service connection for a bilateral foot disability, to include cold injury residuals and sores of the left foot, and (2) whether new and material evidence has been received to reopen a claim for entitlement to service connection for sores of the right foot.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


